Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application and are being examiner on the merits.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4, line 3, recites the phrase “elevated pH”, however “elevated” is a relative term of degree that renders the claim indefinite. In this case, applicant specification does not define the intended scope of the claimed protease inhibitor/elevated pH, as such the metes and bounds of the claim is not exactly set forth. 
Suggestion to obviate the rejection: for example, delete "elevated pH” or define the pH encompassed by it.

In claim 4 the Markush group “wherein the protease inhibitor comprises N- ethylmaleimide, phenylmethylsulfonylfluoride, ethylenediamine tetraacetic acid, ethylene glycol-bis-(2-
Suggestion to obviate the rejection: replace “comprises” with –is selected from the group consisting of--.

In claim 5 the Markush group “comprising one or more of an ionic surfactant, a salt, a buffer, an antibiotic, or an antimycotic” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: replace “comprising” with –is selected from the group consisting of--.

Claims 16 reads: 
16. The method of claim 1, the tissue comprising glycosaminoglycan and nucleic acid, wherein following them method, the tissue has a glycosaminoglycan content of about 200 micrograms or greater per milligram dry weight of the tissue and has a nucleic acid content of about 50 nanograms or less per milligram dry weight of the tissue.
In this case, in claim 16, line 2, the recitation ”wherein following them method,” is indefinite because it is not clear what applicant is trying to encompass by this recitation, it appears that applicant is trying to claim the glycosaminoglycan and nucleic acid contents of the resulted tissue after performing all the claimed steps of claim 1, however this is not clear. 
Suggestion: amend the claim to clearly state performing which step of the method produces the claimed tissue having the claimed glycosaminoglycan and nucleic acid contents, also it would be helpful to add numbering to each step of claim 1.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mercuri et al. (2013, TISSUE ENGINEERING: Part A, Vol. 19, No. 7 and 8, p. 952-966, cited in IDS filed on 4/15/2021) as evidenced by Wikipedia (Triton X-100[Symbol font/0xD2] according to Wikipedia, retrieved on 03/23/2022, 5 pages of PDF) and as evidence by Mercuri et al. (JOURNAL OF BIOMEDICAL MATERIALS RESEARCH A, 2011, Vol. 96, Issue 2, p. 422-435, also cited in IDS filed on 4/15/2021).

Regarding claims 1, Mercuri et al. (2013) disclose a method for forming a biomaterial, the method comprising: contacting a tissue with a decellularization solution, the decellularization solution include a non-ionic surfactant and a protease inhibitor; subjecting the tissue while in contact with the decellularization solution to ultrasonication; agitating the tissue while in contact with the decellularization solution; and contacting the tissue with an enzyme solution (porcine nucelus polposus or NP samples in a decellularization solution containing Triton X-100[Symbol font/0xD2] and sodium ethylenediamine tetraacetic acid, and subsequently decellulraized for 72 h with fresh changes of solution and repeated periods of 
It should be noted that Triton X-100[Symbol font/0xD2] disclosed by Mercuri et al. is a non-ionic surfactant (see Wikipedia, p. 1 1st paragraph), and further as evidenced by Mercuri et al. (2011) which is incorporated by reference by Mercuri (2013) as reference No. 11 (also see p. 953 left-hand column last paragraph “APNP hydrogel preparation” line 1) the tissue sample is agitated during decellulartization (during decellularization procedure samples incubated in decellularization solution and agitated on orbital shaker) (see p. 423 right-hand column 2nd-4th paragraphs).
	
Regarding claim 2, Mercuri et al. disclose the non-ionic surfactant is a polyethylene oxide based surfactant or a polysorbate based surfactant (decellularization solution containing Triton X-100[Symbol font/0xD2]) (p. 953 left-hand column last paragraph “APNP hydrogel preparation”). It should be noted that the non-ionic surfactant Triton X-100[Symbol font/0xD2] disclosed by Mercuri et al. is a polyethylene oxide based surfactant (as evidenced by Wikipedia, p. 1 1st paragraph). 
Regarding claim 3, Mercuri et al. disclose wherein the decellularization solution includes the non-ionic surfactant in an amount of from about 0.5 v/v% to about 2 v/v% (0.6% v/v Triton X-100[Symbol font/0xD2]) (see for example, p. 953 left-hand column last paragraph “APNP hydrogel preparation”).
Regarding claim 4, Mercuri et al. disclose wherein the protease inhibitor comprises N-ethylmaleimide, phenylmethylsulfonylfluoride, ethylenediamine tetraacetic acid, ethylene glycol-bis-(2-aminoethyl(ether)NNN'N'-tetraacetic acid, ammonium chloride, elevated pH, aprotinin or leupeptin (decellularization solution containing Triton X-100[Symbol font/0xD2] and sodium ethylenediamine tetraacetic acid,) (see for example, p. 953 left-hand column last paragraph “APNP hydrogel preparation”).


Regarding claim 6, Mercuri et al. disclose wherein the ultrasonication is carried out for a period of from about 5 minutes to about 60 minutes (10 minute periods of ultarasonication every 24 hours) (see for example, p. 953 left-hand column last paragraph “APNP hydrogel preparation”).
Regarding claim 8, Mercuri et al. disclose the method further comprising repeating the ultrasonication step periodically (repeated periods of ultarasonication every 24 hours) (see for example, p. 953 left-hand column last paragraph “APNP hydrogel preparation”).
Regarding claim 9, Mercuri et al. disclose the method further comprising replacing the decellularization solution with a fresh decellularization solution periodically in conjunction with each ultrasonication step ( … decellulraized for 72 h with fresh changes of solution and repeated periods of ultarasonication every 24 hours) (see for example, p. 953 left-hand column last paragraph “APNP hydrogel preparation”).
Regarding claim 10, Mercuri et al. disclose the enzyme solution comprises one or more nucleases ( … followed by treatment with a mixture of nucelases, etc.) (see for example, p. 953 left-hand column last paragraph “APNP hydrogel preparation”).
Regarding claim 11, Mercuri et al. disclose the method further comprising crosslinking one or more components of the tissue (APNP hydrogels cross-linked) (see for example, p. 953 left-hand column last paragraph-continued on right-hand column 1st paragraph).
Regarding claim 12, Mercuri et al. disclose the biomaterial comprises an entire intervertebral disc (cervical discs harvested from spines of juvenile pigs) (see for example, p. 953 left-hand “Materials & Methods” 1st paragraph, and right-hand column 2nd paragraph line 20).

Regarding claim 14, Mercuri et al. disclose wherein the tissue comprises annulus fibrosus tissue (cervical discs harvested from spines of juvenile pigs) (see for example, p. 953 left-hand “Materials & Methods” 1st paragraph, and right-hand column 2nd paragraph line 20). It should be noted that entire intervertebral disc comprises annulus fibrosus tissue, therfore because Mercuri et al. disclose cervical discs it inherently disclose the tissue comprises annulus fibrosus tissue.
Regarding claim 15, Mercuri et al. disclose the biomaterial comprises annulus fibrosus tissue (cervical discs harvested from spines of juvenile pigs) (see for example, p. 953 left-hand “Materials & Methods” 1st paragraph, and right-hand column 2nd paragraph line 20). It should be noted that entire intervertebral disc comprises annulus fibrosus tissue.

Regarding claim 16, the tissue comprising glycosaminoglycan and nucleic acid, wherein following them method, the tissue has a glycosaminoglycan content of about 200 micrograms or greater per milligram dry weight of the tissue and has a nucleic acid content of about 50 nanograms or less per milligram dry weight of the tissue, Mercuri (2013) disclose the decellularized intervertebral disc tissue is completely devoid of cell nuclei (see p. 432 left-hand column paragraph below Figure 7 description). Also, according to Mercuri et al. (2011) which is incorporated by reference by Mercuri (2013) as reference No. 11 (also see p. 953 left-hand column last paragraph “APNP hydrogel preparation” line 1), the decellularized intervertebral disc tissue is completely devoid of cell nuclei (see p. 432 left-hand column paragraph below Figure 7 description), DNA is absent in mg dry weight of the nucleus pulposus of the decellularized intervertebral disc tissue (see p. 427 Figure 2(c), and legend), and the GAG content of said decellularized intervertebral disc tissue comprising nucleus pulposus is about 200 micrograms or greater per milligram dry weight of the nucleus pulposus tissue (p. 427 Figure 2(b), and legend). As such, Mercuri et al. (2013) as evidenced by Mercuri et al. (2010), disclose the tissue has a glycosaminoglycan content of 
Regarding claim 17, the method further comprising seeding the tissue with extrinsic cells (human-adipose-derived stem cells or hADSCs seeded APNP hydrogels) (see for example, p. 953 right-hand column 2nd paragraph lines 1-16).
Regarding claim 18, Mercuri et al. disclose wherein the biomaterial is an implantable graft material (in vivo implantation and biocompatibility testing of APNP hydrogel implants) (see for example, p. 955 left-hand column last paragraph).
Regarding claims 19 and 20, wherein the implantable graft biomaterial is an intervertebral disc graft biomaterial, … (claim 19) and wherein the method forms a scaffolding biomaterial (claim 20), Mercuri et al. disclose wherein the biomaterial is an in vitro cellular scaffold material and further disclose an implantable intervertebral disc graft (APNP hydrogels serve as effective scaffold for NP tissue engineering) (see for example, p. 964 left-hand column “Conclusions” paragraph).
Mercuri et al. therefore, clearly anticipate the claimed method of forming a biomaterial.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (2013) as evidenced by Wikipedia and as evidenced by Mercuri et al. (2011) as applied to claims 1-6 and 8-20 above, and further in view of Azhim et al. (33rd Annual International Conference of IEEE EMBS, Boston Massachusetts, USA, August 30 – September 3, 2011, p. 2468-2471). 

The teachings of Mercuri et al. (2013) as evidenced by Wikipedia and by Mercuri et al. (2011) regarding the limitations of claims 1-6 and 8-20 were discussed above in detail.

Regarding claim 7, although Mercuri et al. is silent regarding the power output during ultrasonication, however Mercuri et al. teach the ultrasonication is carried out at a frequency of about 20 kilohertz or greater, as evidenced by Mercuri et al. (2011) which is incorporated by reference by Mercuri (2013) (as reference No. 11 and p. 953 left-hand column last paragraph “APNP hydrogel preparation” line 1) the ultrasonication is carried out at a frequency of about 20 kilohertz or greater (ultrasonication using output 42 kHz) (see p. 423 right-hand column 4th paragraph).

Moreover, regarding ultrasonication at power level of about 10 Watts or greater, before the effective filing date of the invention Azhim et al. teach ultrasonication during tissue decelluraization is carried out at a power level of about 10 Watts or greater and at a frequency of about 20 kilohertz or greater (tissue sample decelluraiztion assisted by ultrasonication the ultrasonic power output set at 15 to 30 Watts and frquency of  ultrasoud was 20 kHz) (see for example, p. 2469 left-hand column 1st paragraph), and further teach optimization of the ultrasonication power output during decelluraization of tissue because of its effects the ECM structure, etc. (see p. 2470 right-hand column last paragraph – continued on p. 2471 left-hand column 1st paragraph).


Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 


/KADE ARIANI/Primary Examiner, Art Unit 1651